Case 2:19-cv-00143-KHR Document 25-1 Filed 08/21/20 Page 1 of 15




            EXHIBIT 1
                   Case 2:19-cv-00143-KHR Document 25-1 Filed 08/21/20 Page 2 of 15




                                           SHOPPING CENTER LEASE

             'IHIS LEASE is rn:rrle ¡his             28th                         <Jay   of      January                         19 80
    hcru'cen City VÍew Partners, a l,lyomÍng partnership
                                                                                                                                   ,   lessor.
    :rntl SAFEWAY STORES. INCORPORATED. a lvlar-vl¡nd corpor¡rrion. lciscc. on the l'ollowing rernrs anrl condilions:

              1. Premises. Term.    Lessor hcrcby leases ¡o lc.ssec   ¡r   poñir)n of thc lollou'ing-dcscribed re:rl pro¡rrty in thc City   ol
     Laramie                                                    , Counry of              Albany
    State of Hyorning                            :




              See Exhlbit B at,Eached hereto and made a part hereof.
             (Tt is understood and agreed that Èhe Iegal descripÈiän has nor
              been attached hereto. The parties agree that a final legar
              description shall be prepared and agreed upon by lessor and
              .Lessee on or prior to the daÈe for approval of plans and
              specificaEíons. said 1egal description shalr be aÈtached to
              thfs lease as Exhibit B bv lease modifícaEion agreement. In
               Èhe event said finar legar description.is not approved by
              said date, either party nay carcel this lease by noEice to
               the other party.)                                                                             ;




on u'hich propcrty lessor is ro consrruct       the         Gateway plaza                                               Shopping Cenrer
therein called rhe "shopping center") as shorvn on rhe plan       dared June 5 , l.g7g, last revised
            JuIy 17, L979                                        , attached hereto as Exhibit "A". The portion of rhe shopping
cenlerheåbvlcased (hercin c¡llerJ the "leased premises") isdesignarcd "safervay" and outlinedin
                                                                                                REDon                   Exhibit..A'.,    and
    includcs the building. or ponion o[building, :¡nd relatcd improvcments ro be con.srrucred thercon
                                                                                                      by lessor in accordance with
    the provisions of ùis lease.



            TO HAVE AND TO HOLD thc Ieascd premises, togcther u.ith all appur¡enìnces, for a rerm
                                                                                                  of
  Twenty                                        (     20'       ) years       conrmencing }farch I                         ,1981
:¡nd enclins             February 28, 2001.



                                                                                                                               DOLL.ARS
    (s                             ) on thc lìr.st day of c¡ch calcndar                         term by checks or dr:¡fts pa-vable to rnd
    rn:liled to
                                                                                                                                         .at




                                                                                         Storc No      466       t)iw Denver
                                                                                         Location     Laramie,       LI-voming
fo'r No n.2tE tÂõ. tt.ltt¡¡
ttr f t95t
PrrñlcO rn U.S¡.                                                                                           WY Plaza00001
                      Case 2:19-cv-00143-KHR Document 25-1 Filed 08/21/20 Page 3 of 15




              2' Flent' Lcstcc:t!rtt\              t() plr.r' thc l(tll(r\\'¡rìr rcnt.r.   hl   chcr.'kr or drrltr, pu-t,rrhlc         lo      City vlew parÈners

  .¡¡¡rJ   ntuiled   ro      l7g0 Westland                   Road
  rt                         Cheyenne, Hyoming 82001
  ,rr :¡s J.'rirn:rtcrl in uriring hv lcssor:
              (a) t iixc¡ nlinitttum rcnt ¡rl an amount to be
                                                              computed in accordance wit.h the provisl-ons
                  of subsection (c) below, p:rr:rhle in:rdvance ()n rhe tirst tllv ot' clch crlcrrtjur
                                                                                                       nì()nth durinr: lhl.                                                    rcnn
                     The ntinirllurn rr'nt l'or ltn-r'l-r.rcfion:ll cllcntJur rn()n¡h shull
                                                                                            hc pr'rlted.l

              (b) .q perccnrrxe     runr in rhc:urrount. if anv. hv which         one and one-quarter.             per cenl                                     ( !-L/4        'lol
                     o[ tnrs's sales m:rtle h-r' lcssec in lhc lcuscd prcmises
                                                                               in euch calendar vc:rr of rhc tcusc
                     lorthe slnrc c'.llcncl:rr veur.                                                                                                 term cxcccds ¡he nlinimum rent




                       The percen.age rent paid by lessee sharr noÈ exceed an
                                                                              a¡uount
                       equal     Èo:

                       1) Fifty percenË (5oz) of the fixed minimum renr in any calendar
                          year durÍng the original term;
                       2) sixty-two and one-harf percenr (62.s"Ð of the fixed minimum
                          rent. in any calendar year durÍng the first opfion term.
                       3) seventy-five percent (752) of the fixed minimum rent, in any
                          calendar year during the second option term.
                      4) Eighty-seven and one-half percent (87 .s"Á) of the fíxed rninimum
                         renÈ in.any calendar year during the third optÍon Èerm.
                      5) one hundred percenr (1002) of the ii*"¿ minimum renr fn any
                         calendar year during the fourth optíon term.
                      6) one hundred twelve and one-haIf pereenr (rrz.sz) of the fixed
                         minimum rent in any calendar year during the fifth
                                                                               option Èerrn.
                      7) one hundred Ewenty-five percenË (I25"Á) of the fixed i¡inimum renÈ
                         in any calendar year during the sixth opEion term.



               -lf   lessee occupies the le:¡sed premises                 lbr a fr¡ctional periuj oi a mrenda¡ycar.                     percenrü-se rcnt forsaid fracúonal
                period shull be prorutetl base<J on the:¡nnual
                                                               rate of gross sales made by leisee in the teuscd                                   pr.ri..*   durin-e said fr¡ction:¡l
                period :.rnd thc annuul rate             of nrinilnum rent for said fractional                  perio<I.     .




           On or bclo re rhe fony-iì    l'i   h   ti¡v   fo llorvi nq   clch Dcceli:be¡.   thin-t,_ íj   ¡¡¡   r.!u rin_q   ihc rcrnr a ntl the last tlav of the ¡erm lcssee
sh¡'rll mail to lc'sst¡r' at thc pluce rr'hcre rcnt is p:tr'rrble.
                                                                   a sr:rtemcnt shou,i nr.: sross.s:rlcs nlade b.r, lessec
                                                                                                                           in ¡hc lc:rse¿ prcnrises
tluring the Ierm of this lc:¡sc [or thc q.rlendar vcrr or ponirrn
                                                                  thereof lssr prccedins thc due date or such starenlcnt
                                                                                                                         togcrhcr u,irh
Ínv pcrcenl:lte rent rJue,




                                                                                Page 2 of. 12


                                                                                                                                             WY Plaza00002
                         Case 2:19-cv-00143-KHR Document 25-1 Filed 08/21/20 Page 4 of 15




                'l-hr:
                           tcrm ":':nr:\t sulcr" :ts l¡rctj hcrcin :,hlll rìr)r includc
                                                                                         rn\, ()l'tl¡c lìlll.uing: t l) cn:dits r)r rclund\ ¡o cusl(,rncr\
                                                                                                                                                               lirr
       ¡l¡crchu nrlisc n'tunlcrl .r crch:rnst'd: ( l) ¡runslts          l,crcl¡:r nüisc fr.al thc lc:rscrr prerhi.:cs r()
                                                                    't'                                                   orhcr store$ or w:lrchrurcs ¡lr. lesscc
       rlr it:r ll'lìliltcrJ crlmpltnies: (3) ¡rnr'\rlcs ta\L's (,rothcr ru.rcs
                                                                                   irtposcd undcr:rn.v r¡u,s, trrrrinunccs. onren or
                                                                                                                                       regurutirrns. u,hethcr
       rltrw (ìr hercuftcr in lilrcc' uPon or h:rsccl u¡xrn lhc gr.ss
                                                                         rcccipts r¡l'lesscc r¡r rhc s:rle .r s¡rlcs pricc
                                                                                                                           .f.nrcrchcndise :rnd u.hich must
       l^* p:rid h-r' lesscc' r'hclhcr or n.t ct¡llectcrl h-v lesscc l'.¡rr
                                                                            its custo¡ncni: (4) rcrurns of mercrrundi.sc
                                                                                                                              to shippcr.s or munurucrurcrs:
      t5l lhe ncl ¡tlnount ol'rliscounls :¡llt¡uccl l():¡n-\'c(rstorìrcr puniu¡rnt to:.¡nY
                                                                                             cusl()rnarv ¡rntj rc:rsonublc policy               a<Joptctl b-r, lessee.
      irrcludinr in such rliscounts' but ntll h-r' l'l-v ol'limitu ti.rr, the
                                                                              ncr lmount .r'a n-r, discounts      :l   ilowctr   b-v u,ay   of or resurrinu from thc
      issu:ìncË lo custo¡ners    of'tratlilrt stalnPs or othcr evidcnces of purchuse
                                                                                     for immediate or futuie exchange for merch¡¡ndise
      rrttlcrthinss'l'r':rlue::rntj(6)nlcrch:lntJiscorrrlherthingsol'varueissucdinredemptionof.s.chtr¡dinesrampsorotherevic,cnccsor
      rrl'r.llue.tlrissur.dusa¡rcrrriurnorothcruiscinco¡lncc¡ionu,ithuny.s:rlespr<lmotionprogrunlolllcssce.Lcssoro_urees¡oholtjin
      crlnl'irlcncc ull s¡lcs und rclatctj infilrm:ttion
                                                         furnishcrl by lcssee. Lesscc nrakcs no rcprcsenration
                                                                                                               or \,,,,arran(y as to rhc sares
      rvhie'h ir cxpccts ro mukc in rhe lc:rsecl prcmises.



          (c)      The minimum monchly rencal payablc in accordance uirÏ¡
                   be a sum equal Èo Èhe aggregeLe of:                    2(a) above shall

                    r- A rent.al aEÈribuEable to rand in El¡e amo\rnr of
                                                                          $1,453.92 per montlr-
                    2- onc-tuelfch (r/12rh) of Ereven and 7gl100 percenÈ (rL-7g7.).of rhac
                       portion of the actual cost Èo lessor incurred in the construcÈion
                       the leased prenises and 136,560 square feeE of com¡non area improve-of
                       EenEs (lexcluding sìrecE widening) all as shor¡n on ExhibiE,r¿r
                                                                                            and
                       to be covercd bv che plans and specifica.ions referred .o in para-
                       graph 5 hereof (incruding, buE n<.¡E rimited Eo, the consErucEion
                       conEract price for the consErucÈion of said building and improvemenEs.
                       che on-siÈe cosE of bringing uEiliEy services to said building,
                       Èectural fees noE to exceed five percenE (57") of said                 archi-
                                   I
                       con Erac tor s performance bond surveys and soi
                                                                                   conrracE  price,
                                                      ,                  1 tes È.s) up .o
                          ONE MILLION, EIGIIT HUNDRED THIRTY THREE
                                                                   THOUSAND, NINE HT]NDRED ÏI\¡ENTT
                          FIVE AND NO/100___                   ________Dol1ars (51,g¡¡,925.00)
                      said const.rucE.ion costs shalr arso include finan.irrg
                      cost of certain off-site improvemenÈ.s. Hor¡ever, said.o"t",    and. the
                                                                                construction
                      cosËs shall not include legal fees and real estate
                                                                             co'missions.
                   3: One-È,wetfch (1/12rh) of Eleven and 7gllO0 percenE (tl .7gL) of
                      actual cost Eo lessor in Ehe construcEion of said building and che
                      improwemenEs (referred Eo in paragraph 2 above) çlrich
                      cess of                                                   are in ex-

                         ONE MILLION, ETGHT HI]NDRED THTRTY THREE
                                                                  THOUSAND, NINE                                                   HUNDRED TI,]ENTY
                         FIVE AND NO/f00---                   ________DoIIa                                            rs ($t,g¡¡,925.00)
                          in t.he evelìÈ. lessee slra.II agree Eo assume said addlEional cosEs
                          accordance wiEh Ehe provisions lrereinbelow.                         in

     upon muËual approval of Ehe plans and speciEÍcaÈions
                                                             as provided
Paragraph 5, lessor shall obÈain a negotiated bid for Èhe consË.ruccionfor in
lessce's building aird relaEed improve¡rents, È,ogether wich the cost.s    of the
Paragraph 2(.c)2 frour a general concracEor approved in o,riEing by     referred   Eo 1n
                                                                    lessee.
     rn the evenE rhe negoEiaEed bid for Ehe corìscruetion o[ the lcsseers
                                                                              bu i Id ing
and rclated improvemenÈ,s, Eogether uiCh the cosC.s referred to in paragraph
e   xceed s                                                                    2(c)2

                         ONE MILLION, SEVEN HIJNDRED FIFTY
                                                                                      THREE THOUSAND, SEVEN HI]NDRED
                         FIvE AND Noiloo---                                                ________Doltars                 (g1,753,?rr:ää12
lessor shall' öbtain bids for sa id irnprovemenEs f rom a c leas È Ehree (3) genera
concracLors approvcd in uriÈi¡rg by lcssee, and Èl¡aE Iessec                          I
to review and approve all biCs received by lessee.               sl¡aII lrave the rlghc



                                                                       Page 3 of.         12

                                                                                                                                  WY Plaza00003
                   Case 2:19-cv-00143-KHR Document 25-1 Filed 08/21/20 Page 5 of 15



      In tl¡e evenÈ tht: luu,_.sf tìr¡1,.o,:iccr:d or co¡r¡pcÈitivc
lhc legsee I s b.lild in4 and rc !a ccd inrprovements,               hid [or tlre colrs C rr¡c t iun o f
in Paragr:rpir 2(c)2 ei:ccr:rJs                             coee cl¡cr r.riCh tlre cos cs rc fe rred
                                                                                                       fo


                    }IILLION, EIGHT HUNDRED THIRTY THREE ÏHOUSÀND,
                     ONE
                     FIVE jWD
                           NO/1Oo___                                       NINE HUNDRED TWENTY
                                                          ________Do11ars (SI,g33,925.00)
eiÈher lessor or lcssee mrv Ecrnrinate
vidcd' ltor¿ever' tlr¿c i. Llre eve'c.        chis lease by noEice Eo the oÈher parEy;
                                        eitlrcr  p:rrry-"t,"rr ¡give such ¡rotice of tcrnrina-pro-
tion. Èhe ocher part.,,sh¡ll have chirr.¡ rìoi-ár.,,n
such ¡ddition¡l cosEs' In the eve.E                         wirhin uhich ro elccÈ Eo assume
                                            lcssor shourd elecL Eo assume such addirional
:;:t;i"l;:;;"',1îii      ".?:î:î åuch acrdicional cosrs r.¡irhour any incrcase being made in
ParÈy t¡ho e lects at .r.,r."                                        lì È lcsscc nha 1I bc
                                                                                           Llrc
paid by lessor but soid cosÈs    =,r.                                icional costs shell be
monchly minirnum rental in acc                                       asis for computing che
evenE sha1l lessor be deemed                                        rereinabove- fn no
;;;":ir::å"frï::"Ín.      rhe               mon.                                                     i'":::ir:i:1"ï:               ,"1',:î;_
          3.   Lessor's title.    Short Form Lease. Zoning. Lessor covenanrc
                                                                                           ¡har lessor has lawful rille ¡o rhe shoppint
 :rnd full right to nl:lke this lc:¡se. This                                                                                               cenrer
                                             lcu-se sh:rll nor be recordcd; hou,ever,
                                                                                       ro cstablish the.sratus of lessor.s rirle:lnd
                                                                                                                                     ¡o establish
 Ihe priorir¡'tlf'le'sscc's lease' lesst¡ran<J
                                                L'ssee sh:¡ll. simultancousl-r,rvith the exccution
                                                                                                    of rhis lcase. e.\ecule a shon form <¡f rhis
 lc:rre*'hichshullbcrccordctlb'lesseeinlmedi:lrel'afrerexeculion:ltthecxpcnseof
                                                                                              lessor.wirhinrhirty(30)<Javs¡fterrhe<Jate
 ol- rccorrJíng ¡he short form lc¡sc, lessor. at irs e.xpen-se, shall providc
                                                                              res.scc wilh currcnt evidence, satisfactorv
                                                                                                                          lo le.ssee from a
 rcrponrible ¡itlc insur¡nce comp:rn-\'olthe
                                                 s¡a¡us of lessor's ¡itle ro the shopping cenrer
                                                                                                   3nd rvith a licensed surve¡,or.s recen¡
 su'.'e)' ol' the shoppins center l'hich is satis[actor.v
                                                           lo lessee- Lessor furrher co*enan¡s that, at the time
                                                                                                                        oÍ    ¡he recordin_c      o[   the
 short l-ornl lcuse' the shopping ccntcr     u'ill   be frec from encumbmnces except thosc
                                                                                           agrecd to
                                                                                                in writing by ressee and ùar rhere
 u'íll bc no zonínc ororherordinances, or tirle
                                                oro¡,her rn¡tteõ. except rhose agreed to in rvriring
                                                                                                     b-v tessee, rvhich will res¡rict
 lessee's opcrülion o[   a   senerul mercantile business (includin-r rhe
                                                                         sale of   a   lcoholic beverages if nor prohibired   b.r, lar+.   and if lcssee
 obtlins all   necessury license's and/or permits at
                                                     lcssee's expense)
                                                                    in the rcased premises or the use of the comnlon
                                                                                                                        areas o[ the
shoppin-t'cenler as pro'ided lor in this
                                         lease, ancj thar so long as le.ssee is nor in dclaulr
                                                                                               lessee shall have quier anrl peaceful
possession of the leascd premiscs and
                                      enjo,v all rights herein             *,ithou¡ inrerference. In the event of
                                                                   -gmnted                                        anv vioration of-any o[
thc covcnallls rnude     b-v   lessor in ¡his parugruph, lessee nrav canccl
                                                                             this lcase provj.ded ressee gives ressor
                                           and ít is noÈ correcred r¡irhin twenty (20)
::::ï.":rt::Jt;]:::::                                                                  days arrer r.essorrs

      This lease'shalI be paramounE and superior
 now or hereinaf ter affecting the leased                 ro ell deeds of trusE and morËgages
 rn che evenÈ any bona fide lout              pieri"es,     e:<cepÈ, as hereina,fter provided,
 lfen against the shopPing cel ter =".u."d    ùy  a   deed  of trusE or norEtage is made a
                                      and che lender shaÌl first comprete, execute
 acknor¡Iecge a subordÍna cion, AEiornmenE                                                 and
 aÈÉ¡ched hereÈo and by this I eference       and n""ai".".b."..      ï;:."r..t   in Ehe foro
 shall subordinaEe Èhis 1eas" ,o ar,. made a p".r h.."of as Ë>:hibit ,,c,r, lessee
 che aforesaid subordinaEion, Attornment "rä.."ridtri".r     by executing and acknowledgÍng
                                              and
 lessor shall thereafrer cause, at its expense,     Non<ìisË.urbance Agreemenr, provided
 acknor'¡ledged Subordinacion' r\ctornmenE and           Eo have the furry execuEed and
                                                  r'îondisrurbance AgreemenÈ recorded.


         4' common areas' completion of shopping center- All rhosc
                                                                                  ponions of thc shopping                center nor shorvn             as
huikJing ercas on Brhibir "A" shail be c<¡mmon
                                               arcas for thc sole:rnrJ exclusi'e joint            use o[all tenants in the shopping cenrer.
thcir custolucrs' invilccr :lntj etnr¡lo'ces. end lcssor
                                                          hereb¡'gr¡rnts to lcssce and its cu.st()meni.
                                                                                                        in'irees and emplo-r,ecs ¡he right of
:iuch c'rclusivc jtlint usc ol'ulltllsaid comnlon
                                                   arclrs. Lcssor:rgrees that. ar ressor's expense,
                                                                                                      allcommon           wrrt be meintaine<J
in :lood rcplir. kcpl cle:rn und kepr clc¡r of                                                                     '¡e¡rs
                                               snorv and ice :r nd adequltely lich Icd u,hen
                                                                                               slorcs are open for businc-ss. l_cssor:l srees
':'' "l1u$'iu.'f,ii'Íl';'l8pïnå1'n'"'lg'             :g,5#li ,i;rïf¿Îs"il3J.;ì"ilr"                      ,*zzanincs). Lcssorrunherä!:rees
rhur:¡il buitdinr:s7 rhe shopping..n,.r/uih.iii_,"r'n.
                             \excerir rur,ure
                                                               i"iñî;::T,;.  tå.".r^.._:..--..:,,
                                                                         the le:rsed              L^ compleredrs
                                                                                     premises willbc __
"A'                                            bìTiilttlîlg1îon
      rnd rc:¡d-r'f.rotcì'p"nc¡'7nl'ñoììirãirniiìi."'1",1t""
                                                                                                                 shown on E.rhibir
                                                             Ëot,finån."rcnr
                                                    <rarc as spccifìcrJ in para_uraph t.
                                                                                         rhcr. in rhe
evenÈ any buildings are constructed çithin phase
shown on Exhibit tìAtr, such buildings will        rr   of   the   shoppÍng center as
                                            be constructed only wiÈhin the buildtng
areas shown on ExhibiE "A'r and al.:-no-u,riiãiigs
rr unless all che common areas wÍthin phase rr as-,rí1r be co.,-strucred.A,r¡irhfn phase
pleted sfur.ultaneously; that, fo1lowi"t            shor.m                                         on ExhÍbit                 are    com_
                                                                    .",ni.,^,..,ìofcon-srrucrio"or      pt,""" r and/or any portfon
                                                                                                                                    of
                                                           Page   4 of   12                                         WY Plaza00004
                  Case 2:19-cv-00143-KHR Document 25-1 Filed 08/21/20 Page 6 of 15




                che
Phase rr'l'izcr:rnrl:trr:¡trr:cmcntsolrrridhuiltlinr:slntlc.mrìr¡nurees
                                                                               linelutJingplrki ngurcus:rndrrulficcircul:¡rianandllou,puttern
         ll notbcch:u¡rcdr¡.ithrlurlesscc.swrittcnc(rnscnt.ulrcl
      rr.i
                                                                   thut¡¡ suidbuilrlirrrsurcnot:rocurnplÉledoriIsuidsizcsorurr:rnecmenr]
      ¡¡rc chansed u'ithtlu¡ lessec's u'rittc¡l conscrtl. lcsscc
                                                                 muv bv notice lo        lessor.



             ttt n;îïîît                         5   hcrcol'notwilhst¡nding. in
                           $tl*tttnåttl!                                            rhe cvenl lessor hus nor commencetJ rhe consrrucr¡on
                                                                                                                                         or-
 ril huirdinrsT;Ë;îh.;;i;i:.;"r";crutring               rhc buirrrinu on rhc   r.r*.d pr".(,î;îï".0"., fJi".år"    ùuiräî;;"år"a)
                June I         :                  19 80        . lcssee rr, .rn."l ¡his lc:¡se by rtorice ro lessor. The rvords
 "ctrmmenced the c<lnslruction" :ls
                                    used hcrcin bcing <Iclìned to mean the
                                                                            complerion o[ f.undations of all such buil<Jings.



              5. Construction of common areas and lessee,s bu
                                                                                                                                    d€f99s'     ar
  ressor's s.re cosr. risk ancj expense, roconsrrucr
                                                        on rhe comm.,      ty                       ., all parking und servicc :¡rc:rs,
                                                                        "."î'J,in'"t'Étå"lJtttf;3Íf"å'3"Ëli{rï!t¿
  sideu'ulks' dri'crvu-vs antl lcl:llctJ impro'cmcnts
                                                       shown on Exhibit "A" und to con.struct
                                                                                                on thc reasccr prenrises a buirdinu or
  p.nion of :l buildin.r:' all in lccor<Jance rvith plans
                                                          and spccifìcctions ro be prcparecr at ressor's
                                                                                                         ex¡rcnsc by
   Randall E' Larsen & Assoeiates                                    (urchilect), and approved in writing
                                                                                                          by ressor and ressee.      Lessee
  shall fumish lessor rvith ctr¡u'in!:s and/or specifications
                                                                 seltine forth lessee's reguirenrents ro be
                                                                                                            incorporurecr in the plans an<J
  spccific:rtions Io be prep:rrcd b-r'rhe architect'
                                                      upon :rpproval b¡'rhe partie.s. the prans an¿
                                                                                                    specifications sha, become a part o[
  this lerse as though set out in full herein'
                                                If' for rn)' rcason whatsoever, thc prans and specificatìons
                                                                                                                 are nor cpproved b.y borh
  p:rrties on or before
                              }hrch 1                             ,19 Bo           , either parry ma-v cancer rhis reese b.v norice to
                                                                                                                                        the
 otherpurt'v within ninet-r'(90) days thcreaftcr'
                                                     Lessee mr¡'have the prans and specirìcarions
                                                                                                     revised, at ressor.s expcnse, if more
 than ninety (90) da-r's elapse bctrvecn lhe
                                                  date of approval of prans cnd specifìcations
                                                                                                    and rhe date of commencemenr of
 construction of ¡he'ouilding on the leased
                                                 premiscs. Lessor aqrees ro comprcre
                                                                                           saicj construcrion work (*,hich sha,
 lessor's obtaining and fumishing to lessee                                                                                        incrude
                                                of any cerrificare of occuprncy orrike
                                                                                          documenr required    by rarvfur aurhorir¡r) b-r,nor
 l'rlerlhrnthedateolcommencementof¡hetermofthisleasespccifiedinpar:reraph
                                                                                              l.Le.sseemayenrerupon¡hercusedpremi.ses
 r'luring the course of construction to inspccr
                                                Ihe construction rvork and to insrail
                                                                                      its fìxrures and eguipment and such
 cons¡itute acceptance o[ possession of rhe                                                                               entry sha, nor
                                                 reased   prcmises bv ressee.




             6' Acceptance of possession'            The term oÍ this leaseshalt not commence unrir lessee
                                                                                                              accepts pos.session o[ rhe
 le:rsed premises Lessee sh:rll rccept
                  '                    possessíon of the leased prcmises
                                                                            ( r ) upon complcrion of
                                                                                                     construction of the buildings in
shopping center other ùran the teaserJ prcmises                                                                                          the
                                                  in accordance r'ith paraeraph 4,
                                                                                       and (2) when the rvork referred        parasruph
is tully completed in eccord:lnce rvirh the                                                                            to in               5
                                            pluns an<J specif ications an<j
                                                                            cxclusi'e posscssion of thc reased premises
lessee' lf lessce accePts possession o[rhe                                                                                 is t,cri*cret' ¡o
                                            lelsed prcnrise.s on:r clctc other rhan
                                                                                     rhe comnrenccment d¡lte specifiea
the term shall commence on lhe d¡lre lessec                                                                              in plragraph r.
                                                rcccprs posses.sion     . and expire Lwenty (20) years there_
 af ter' ' If'   l'or an-v rerson u'hatsocver' ¡lrc leused
                                                           prcmises üre not readv for
                                                                                          occupunc), *.irhin ninet-r,
commencement date spccified in Paragraph                                                                               190) dc-vs::fter the
                                               I lessee may cancel ¡hi.s
                                                '                        lease b-v norice ro ressor. No(*,ith.sranding
Paragraph ?' lhe rcnt shall nor comrnence'                                                                               the provisions of
                                            beconre due, or bc pr-r,able unril
                                                                               thirt-v (30) drys alrcr rhe tcrm of
or until the dare lessee o¡rcns for business                                                                       this lcusc com¡nences
                                               in rhc leased premi-ses. \¡,hichever
                                                                                       shall fir.st occur.




                                                             Page   5 of       12




                                                                                                               WY Plaza00005
          Case 2:19-cv-00143-KHR Document 25-1 Filed 08/21/20 Page 7 of 15




         7. Lesso¡'s repairs.         Lessor:l!:rees to keep rhe buildinq structure on lhc lc:rsetJ premises (inclurling.
                                                                                                                          wirhour
lirnit:ttion' the nx¡f' rtxrl'slructures untJ stlppons. fountl:ltion and.srructural
                                                                                    suppon.s. w¡rlls. structural portion o[ rhe l]oon.
chintne-vs. sk_vlirhts. _!¡uncrs. rjclu,nsoouts und crtcrior tjooru)
                                                                       and ull hc¡ti ne. vcntililtirìt:lnd co<¡linu cquipnrenr. wiring,
plurnbing' sprinklcrs)'slem an<J platc gl:rss in
                                                  -rood rcpuir tJuring lhc lcasc rerm:.rnd tt: paint the cxterior whcn nccdetl in coloru
rrppmvcd b1'lessce' IIlcsscc is <lcprivc<J of thc use of a
                                                               subsrlnrial ponion of rhc lcased premiscs ¿uring rhe m:lkinu
                                                                                                                                 of an'
rcplin' improvcntents or altcrations by lessor untlcr lnv provision of this lcusc.
                                                                                          the renr shall be abatetl or proporlionrrely
reduced accordinq ro rhe e-rrcnt ¡o u'hich lcsscc is <rcprived
                                                                    o[ sucr¡ use.




                                                                           ovemenÈs      on Ehe leased premises.



ports, walls, sÈrucEuraI pcrtion of the f.
shall be deducted from Èhe percentsge ren


             8'   Lessee's repairs'      utilities.
                                                  Lessce atrees lo repair all damage ro the leased premises caused
                                                                                                                        by lessee.s use
 t¡thcr thcn ( l) orrJinary wcar:lnd teur ¡nd (2) those instirnces whcre
                                                                         rhe lessor has assumed the repair resp.nsibilitl,el.servhcre        in
 this le:rse' :lnd that on surrcndering possession it rvill lcuve the        lcuse<J prcmi.ses   in good condition. ullou,:¡nce bci nq made [or
 ordinar-r'we:rr:lnd tear' damuse    b-v   lìre.   the elernenrs orothercasualrv, or resutting from the acts
                                                                                                             of [rcrsons   otherth¡n lessee, or
 l'rom del'ects thcrcin' being csceptcd' Lessee m¡-r'make
                                                               such repuirs. ¡lterutions and inrprovemenrs ro the leased premises
                                                                                                                                        us
 lcssec deenls desir:lble bul lessec ctrecs not to pcrrnir anv liens
                                                                     to s¡und aguinst the leused prcm.iscs for,¡r,ork done or matcrials
 [urnishcd' Lessce ml-v puint the intcriorol'rhe building on rhe leascd
                                                                           premiscs in such colors as Iessee elecls. Le.ssee shall h¡ve
 the exclusive rich¡ to p"rint. erect or:luthorize signs in. on or
                                                                   ¡bout the building on thc Ieased premises ant1 may. :¡t anv tinle.
 rcmove signs :rnr.l color effccts inst:llled by lessee. On surrènderint
                                                                          possession lessec shall not be requircd lo restorc
                                                                                                                              ¡he le.¡sed
 píemises to their condition at the comnlencement of the term.
                                                                  und lessor agrees ro accept the leasecl prcmises with
                                                                                                                        clterations and
 impro'cments nr'rde by lessee' Lc's-see ilsrees to pa-v all charges
                                                                        lor elecrriciry, gas, hcut, u,ater. tclephonc and other utility
 services usecl by lcssee on the lctrsecl prcmiscs.




          9'      Lessee's   fixtures'    Les'sce ma-v    insttll in thc   leased prenriscs such fix¡ures and equipmcnt us
                                                                                                                           lessee dcems
 desirublc   lntjlll
                 o[saitl itcms shull remuin lessce's proper¡)'*'heÍhcror nor ¡ffixed
                                                                                      orctt:]chcd to the lc¡sed prenriscs. Lessee
 mav rclnove suirj i¡ems l'roln the lcuscd prcmises üt rny rinre
                                                                 bu¡ shall rcpuir any damace                causcd by renroval.




                                                              Page 6 of 12



                                                                                                            WY Plaza00006
                Case 2:19-cv-00143-KHR Document 25-1 Filed 08/21/20 Page 8 of 15




           10, Compliancewithlaws. Lcssce:rr:rccsnotlovlol:¡lc:¡n_vlr¡u,.orrlinunce.rulcçrrcrul:rtit¡nol.lnvuovcrnmcnral
  :rurhoritv huvin:: jurisdicrion rlf the lcuscd prcnriscs lntl. if rcquirc<J solclv b1, n::rso;.¡ of
                                                                                                      lcsscc.s rl.¡re of busincss. lo rn:lkc
  nonstruclurll rtpuin. iltlprtrvcmenls:lni:rlter:lticilrs ro thc intcrior of thc builtJing on
                                                                                                   the lc:rsed prcmiscs required b-v such
  ruthorit\" Lessor alrrces lo nllkc lll othcr rep:ris. irrrprovemcnts or altcrution.s lo the lc:lsc¡J prerììises
                                                                                                                    and thc conìnìon         urcas
  rcquircrJ bv such rulhorit).,




           11' Damage by casualty. lt           rhc lc:rsed prcrnises ilrc dr¡uarcd hy l'ìrc, the clcment.s or
                                                                                                               othcr casuatr¡,. lessor shall
 pnrntptlvrcpuirrlldenr:lsc¡ndrcstoretheleu.scdprcmiscsrorhcirconclirionjustpriorrothcd:lmuue.
                                                                                                                    If lcsseeisdeprivcclof     rhe
 uscof lnvsubstcnti¡l poniono[thr'lc¡sctlprcmiscseithcrbyrcasonof
                                                                             sairjdanratcordurin_crcstontlion.thcrentshall bcabated
 tlr prtrponionalclv rcduccd accor<jing to the extcnt to rvhich
                                                                 lessec is dcprivcd of such use. Lessor.grees to keep
                                                                                                                       in cffcct ori the
 leasr:d prenrises fìrc insurance u,ith c.rrcndccl co.vcr¡ce.en_dorsernent
                                                                             in;rn amount      nol lcss   th
 insurub,e r,:,,ue of ,hc bui,dinc
                                     ',";;;.;:;;,Îil.i.Ji"ï;*iïi,",L,ï,1.rå'"ï'Jii;;i*iïHi]#jl,t#*i:T:j'l"i{...'
 sh:¡ll be u'sed for thc repair or resrom¡ion   rhe l.rsJ¿
                                                                   1"/t"u1;.î;;";;,
                                                ,-,r          prcmises.   Ir                              *r-,,,    rhe rcrease of orhers from
 lilbilir-v l'or loss fronr casualtics insurcd ageinst. such release fronr
                                                                           liabilir¡,is hereb-r,granted,J";"oIo rhe exrenr          o[ lessee,s
 uctual recover¡- of loss unrjcr such policy. lf the le¡sed
                                                             premises a¡e dama ccd bv fi re. th e elements or      othcr casualry ¡o the   ex rent
 of sevent-v-fivc pcr cent (7Svc) ormore of thc insurablc
                                                          valuc ùereof,        r"rr8"þ*ytåïlñare     rhis lea.se as of the dare of rhe dam:rge
 b'Y   notice   tùieËûr*'ithin rhirty (30) days after said date,     in which evenE the insurance proceeds payable dt




           12' condemnation' lf          ponion of or interesl in the shoppinq center including,
                                       an-v
                                                                                                  u,íthout linli¡¡iion, rhe lelsed
  premises' lhe comnron :lre:ls' an<J the orher
                                                buildinss in rhe shopping ccnter. shall be raken
                                                                                                 or damaged under an¡,richr of
  etninenl tJomuin orln-v lr¡nsl'er in licu thcrcof, :ln'd
                                                           such t:rking ordamacc ren<leru the leased prcmises
                                                                                                                   unsuituble in rhe judrrncnt
  of'lessce for lcssce's business operltions. lessee
                                                        mu-r'canccl this lease b¡'norice f o lessor uithin
                                                                                                           rhirt-v (30) da-r,s aftcrsuch tükins
  ordamaledcpriveslessecof possessionof unyportionof
                                                                   thelcasedprcmisesorofanyotherrightsof
  this lease is nol so tcrnlinuted' lessorshlll promptly
                                                                                                                    lesseeundcrthisre:¡se.      lf
                                                              restore the shopping cenrer ro an archirecrurar
                                                                                                               unir as nearry compurabre as
  pr:rcticable lo lhe un¡l eristins jrrst prior ro such
                                                        tuking or dumare ancr this rcase shalr conr¡nue,
                                                                                                         but. comnrencing rvith     the d:lte on
  rvhich lessee is tleprived o[¡he use of :rnv portion
                                                       o[rhe le:rsctJ premises orof   lny rithts unrjcr this lelse, ¡hÈ rcnt shullbc uh:lted
 or proportion:rtcl-r'rctlucctj accordins to llìc exlcnt
                                                         to rvhich lcssce is clcprìverJ of such use or rir:hls.
                                                                                                                 Nrthinr: conrainct, hcrein
 shull prevent lessor:¡nd lessee from prosecuting claims
                                                                in un-v conclcmnution procecdings for rhe vatucs
                                                                                                                           of rheir respecrive
 inlerests. I Eis agreed cha E rhe taking of up
a Èe Iv ad jacent to Th ird .S Eree f f or s tree E. L,
che right Èo canceL under this pcragraph, p
versely a€fecr che access righcs from clle s



      13' Assignment and subletting'
                                     Lessee sharl noc e""ìr. rhis lease nor su.orer
tne leased preuises çriEhor¡E lessort -s wriEÈen cons..,t'f i-ii.h ;;.rr
abry vithheld. rf lessee assigns this lease, lessee sharl remain noc be ,rnreason-
surety Èo lessor for full performance of lessce,s obligecions-              liable as a
assign Èhis lease or Èo subleÈ the reased premises, ressee shall give    If   lessee wishes co
(60) days prior r¡ritÈen nocice, and lessor, çiÈhin thirty (30)                  lessor sixÈy
saÍd noÈice' aÈ iÈs oPËion shall either have rhe righÈ to giüe         days    after recei'ing
                                                                       lessee iÈs conserrt

                                                        Page 7 of.        L2
                                                                                                               WY Plaza00007
                 Case 2:19-cv-00143-KHR Document 25-1 Filed 08/21/20 Page 9 of 15




or che riShÈ Èo cancel chis lease ¡s of the prooosed co¡r,nencemenE daÈe of such as-
signmen.c or subleese free and clear of such proposed assignment or sublease. If
lessor does noE cancel rlris 1e¡se r.richin said thirEy (30) day period, lessor shatl
be deemed to have co;'rsenEed Eo tlìe proposed assigrrment or sublease. As an cxcep-
Èion to the foregoing provisiorts, lcssee may, wicl'rouE giving lessor noEice as pro-
vided above and viÈhouÈ lessorts consenf, assign Ehis lease or subleE Èhe leased
preníses to anv affiliated or successor coupany, or sublet portions of the leased
preaises Eo concessionaires. Lessor shal1 have È,hc righc rå o.sign, sell, convey
or crãnsfcr anv of ics righcs under this 1ease. provided, howcver, ¡haE lessor has
cor¡Pletcd conscrucEion of alr com¡non arcas arrd builcling of che shopping centcr
rritilin Phase r as shor¡n in Exhibic "A'r, excluding r.,y f,.rtu.e buiidin! ar.as sho,¡n
 Èhereon, snd is noÈ then in dcfaulc under any of che provisions of
furcher' if lessor assigns this lease, thc                                 Èhís 1ease, and,
                                                         shatr aË, a11
                                              ""=ig.,." under rhe      "Eimes u" .."pårrri-'
ble and liable for co:roliance wiEh all obligaEions                cermsr pFoVÍsions and
condiEions of this lease end sìraÌI execur" å., agreemenE assuming lessor's
for lesseets benefiE- rf Lessor assigns rhis lease in compliance wiEh theobligationfore-
going, lessor sha11 Èhereupon be relieved of any further oùlig"Eion hereunder.



          14- lndemnification. Lesseergrcestoindemnifylessoragainsrandsavelessorharmlessfromall demands,claims.
  ceuses of action or judements, and      all reasonable      expense.s incurred   in investigating or resisting the same, for injury to person,
 loss oflife ordantase to property occurrinc on the leased premìses and arisi ng out oflessee's use and occupanc\,,
                                                                                                                    except ifcaused
  b¡'the act or ne-glect of lessor, its contractors, agents or emploYees. or occurrin[ on lhe common areas if causcd
                                                                                                                     by rhc ac¡ or
  neelcct of lessce, its contrcc¡ors, scents or emplo-vees. Lessor uqrecs to indemnify lessee against and
                                                                                                            save lessee harmless from
  all dc¡n¡nds, claims' cuuscs of action or judements, and all reasonablc cxpenses incurred in investicating
                                                                                                                 or resisting the same,
  lor injur.v to Person- Ioss of lil'e or damage to propett-v occurring on rhe common areas, except if caused
                                                                                                                by the act or neelect of
  lessee- its conlractors' a-cents or employecs, or occurring on the.letrserJ prcm.íses if caused
                                                                                                    by the act or neglect of lessor, its
  contrcclors. aQenls or emplo¡'ees. or occurrins an-t'rvhcre within the shopping cenrer prior to the comnrencenrenr
                                                                                                                                   of the term. The
  partiesshallmaintainadcquuteinsur¡ncecovcringthcirobligarionsunderthisparagraphinrespectof
                                                                                                                       injurytopersonandlossof
  life and furnish each otber wi¡h evidence of such coverase.




          15' Default' lflesscesh¡ll        bcin<Jclllultft¡rnroret]ianrrvenrv(20)daysa[rcrreíciptoflessor'snoriccspecifvin:-,.-such
  <Jcf'ault' le>sor ltruy dccl:rrc thc tcrln cntlcd   lntl   rc-L-ntcr the le¡sctl prcnrises with or wirhout process   çt'l:lrv. lf Icssor sh:rll   he in
  dc[ault for morc thln tu'cnty 120) duys aftcr rcccipt o[ lessce's norice spccifying
                                                                                       such del'uult, lessee rnu-r,incur rny expcnse
  neccssxry lo pcrfornr any obli-ertión of lcssor specified in.such norice
                                                                            and deduct such cxpcnse from the rcnts rhercafter to
  bccome due' Tlle çxrformunce of each'and every covenant and agreement
                                                                                  b¡, lcssor hercin contained shall                  be a condition
  prccedcnt ¡o lessrr's ri'rht to collcct renrs oi cnLrce this lease.




                                                                  Page B of.       LZ




                                               i                                                                  WY Plaza00008
               Case 2:19-cv-00143-KHR Document 25-1 Filed 08/21/20 Page 10 of 15




               l6'
                Options for reltewal. Lcrrcc. lrt lcs\cc's opt¡on. h.t li villr: lcssor ri \tv l(Ol tl:rys'*nllcn nrrtice htlrrrc
                                                                                                                                                    thc
  crptrution(,¡'fht lcrl¡lrtroplion lr'rll¡ lhen in cl'l'cct. ¡rrut,cxtcntl thc tcilrr of'this lcusclìtrsir (6)
                                                                                                                scpJftlc:¡nd:rdtliti(ìn¡l f¡:rirrtJr rll
  lìr'c1-5¡-rc:rne:lchr:nlhcs¡rnc¡crnrrutltlc()n<Jitions.c\cepttlì:rllcsscc.b-r'gir.in::lc.ssor()nchuntlrctjcir:hty¡ll.l0)tll¡,s'rrritlc¡r
 trotice. nr:¡r' c:lncel rn-v rìption term lhcn in ef'fcct , Lesseers righc of cancellation.as provided for 1n
 this paragraph shall noc apply to those opEíon periods exÈended by lessee pursuant to
 paragraph 20(g) (5) herein.
               17' Holdìng over. lf                   lcsscc rem:rins      in    possessit¡n          ol'rhc lc:rscd prcmiscs        :.rl'ter rhe expirution    ol'lhis lcusc.       such
  continucd possession sh:rll. iIrc'nt is puirl b-v lessee rntl occcpted bv lcssor. crcurc J rn()nrh-to-month
                                                                                                                    tenrncy on rhc rerms hercin
  s¡rcitìcd' unrl s:lirl tcn:rncv nl:rv bc tcrntinaled at iln)' rinrc b-v eirhcr purty b-v rhirt-v t.-10) <.1:rys' notice lo
                                                                                                                             thc olher p¡¡rty.


               18' Notices' An¡'notice proviclcd for herein shrll be riven by                                           regisrcrcd or cerri[icd Uniterl starcs meil. posrur:e
  pri:pai<I' lddrcssed. if to lcsstlr. ro the pcrson to whont ¡he rent is thcn p:r-r,ublc:lt
                                                                                             rhe uc]clrcss to which lhe rent is thcn m:riled, und.
  if   ¡o lessce. ro ir   ar




 The person and ¡I¡e place to rvhich notices:lrc to be nlailcd nral,be changed
                                                                               b-r,either party by notice ¡o lhe other part)¡



            19. Deleced.f

            20'      Future expansion' lr is understoocl and:rgreed th¡r                                    lessee. ar any tinre durinc the le¡se term, nlav h¡ve a              buildinr
 atldition mrde to the         lea-sed           premises- Suid buiklin-u addition is ro be loclted u'ithin ürat                         poni'n of       rhe common area sho*.n
 ou(lined in cREEN on Exhibit                        "4"
                                       and markcd "Safeway E.rpunsion A¡ee." Ir is also agrecd rhar in c.nnecrion uirh
                                                                                                                           rhe
 building rddition lo lhe leased prcmises. lcssee ¡a1' ha'c the then exisring
                                                                              buikiins on rhe ¡eased premiscs renrodeled (said
 buikJing adclition und said rcnlodclins. if irs inclusion is requesred b¡,
                                                                            lessee is herein:rfrer relerred ro rs ...said addirion--). Srid
 adtli¡ion shall be made on t¡e f'lrorvinc rcrms and condirions.


        (u) IÍ lessec dcsircs suid ¡¡ddition - it shall uive r*'ritten
                                                                       no¡ice ro lessor ¡ nd requesr lessor ro bu ilrl s¡rirl url¡lition accorr¡ins
                                                                                                                                                    to
 plans untl rpccilìcations s'hich shall he prcparerJ b.v lessee rnd:rppro'er]
                                                                                          b1, lessor, said appro'al                                      nor ro bc unre.¡sonrhlv
 *'i¡hheld' Lessorshall obtuin bids tor sdrJ utklition from ¡t leasr three (3)
                                                                               aeneral ton,r"",oo upproved                                                 b-v lcssee: le.ssec shull
 have the ri-r:ht to review and approve ¡ll bids receíued by lessor, and rhe
                                                                                arr,:¡rd o[ rhe contract.



   .     rb) Commencing on the d:¡te of complçtion of said a<Jdition b¡' lessor in accordancc wirh
                                                                                                     rhe plans and specilìc:rrions. rhe
 ¡ninimu.m rnonrhly rcnt pa-l'able h1'les.see under Paragruph ?(r) hereof
                                                                               shall bc increased b¡,that amount necess¡rv ro l-ully
 arnoniz-e rhc cosr of said addirion u,irh inrcresr on rrle monrhll'decrinine
                                                                              srr                         at rhc rate whi.ch                                                          lesso¡
has to pay to finance said acioi'' +aÈ the ti¡ne òf                                                                                                 î¿'ii-.:õ-pãr-'month
                               c.LoToverrhcrenlninderof I                                                                                           ee   ieli,ãricin.-rlroou.rnn.
 or more oplion lcrms'*'hich shull bc exerciscd b.r'lessce in ¡he herci nlfrcr menrionc<J
                                                                                          Lcuse IVlodilìcarion Agreenrenr) l'ro¡¡r ¡he
                  Lessor agrees to diligent.ly seek the lovest rate available.
 dlte o[completion-
       *not to exceed 12 above Ëhe rndust,rial "4" raÈ.ed bond rate (iong
                                                                          term), ín effect
           (c) [f                  ç'ithin thirry (30) d¡r-vs of lessee's rvrinen notice rhi]r ir is unable or unu,illinq
                     lc'ssor adviscs lessec
                                                                                                                          ro consrruct said
 tddirion or if consrrucrion hus not comrnencerJ r*irhin sixrv (60) <J¡_r,s alrcr rhe
                                                                                         approvcl of rhe plans :'td specilìcations,                                                   us
 aforcslid' then lcssce mr)'.:'tt ils sole cost :lnd è.\pcnsc,                        rn:rke such ¡rcldition ro ¡hc le:lsetl prerrrises: provirJcd.
                                                                                                                                                                horvc'er. ¡h:lr (l)
 suid acidition is inrcco[clttåì.i"Ü[$.t                                                              ntl                     (2) rhere sh:rlt he       :rrlttirionul nrininrum rcnl
 puylblc h-r'lcssce'/und ('3) lcssec rvill i
                                                                                                          1¡ccific:rr!ons.                          -
                                                                                                      s lcssor fronl:lnd ¡s:¡insr    un-r,:rnrr ¡¡ll munncr   of cl¡¡inrs lor licns.
 for rv¡rces or muteri:lls. or ftrr rjlr¡¡lrt!:e lo pcrson or profx]rt\.c:¡userJ
                                                                                 during thc nlukinr: of or in conncction rvi¡h sritl rdrlition.
                                                                                                                                                In
 the   e'enl   lessec chooses    I   tl   nr:l   kc the add it ittn . lessrlr    he rch-r'   ,,i'es    lessee its conscnt ro u ltcr ùrc sh.ppi nr qcnrcr c(r nr nr,n :¡r.crs in
 rhå vicinity of thc lc:¡sed prcmiscs ¡o thc cxlenl lessec lìnrjs
                                                                  necess¡rr-v to consrrucr suitr addition and ro con'cnientl-v
                                                                                                                               use rhc lcused
 prcmisesasexplrndcd' Lessorhcreb¡'civesitsconsenttornvacti()ntekenb¡,
                                                                       lcssecinappl¡,ingfor:¡n-r,:rnd¡¡ll
                                                                                                                                                               ¡rrnrits.licenses.
 cenilìcltes.v¡¡rirnücsorothcrcntitlcnrcnrslorusclhcrcinu[ter..pcrnríts..)rr..hichlesseefintlsnccess¡¡r¡,rlrdcsir:rblc:rndlessor
he rcb'v   uppoints lc:\Èe ils I cent ror a pplyi ng               l'o r sairJ   gsrmits. Lescor             fu   nher ur recs ro cooperrre u.irh lessce in     ¡r¡r.¡ n cin!:   tbr ¡he
 ¡clc:r'e ¡rntl/or rcltrcrti.n lnd/or the gr:rnting of :rny utili¡-v eusemenrs
                                                                               3s me¡, be rct¡uirerJ                                     b-r, Iessce    for srid :ldt¡ition.

                                                                         Page          9 cf       12                                        WY Plaza00009
                   Case 2:19-cv-00143-KHR Document 25-1 Filed 08/21/20 Page 11 of 15




            (d)   lf   lesscc c()n\lruL'ts suitJltldition, lcsscc tt:r¡'dcclucl lrorri
                                                                                        ¡*-rccnr:rtc rcnr. iI lrnv, orrrcruirc rìu\'bre under thc
    provisions    of Ihis lcusc lbr ¡nl'c:rlcrt<tlr vcur aftcr all othcr offscrs .ncJ
                                                                                      <lccJuctions ar insr pcrcÈntlrre rcnr pr'vitrr.rj
                                                                                                                                        in rhis rc.sc
   :rre firsl ¡:lkcn' ¡rn ¡lmounl equ:rl to sui<'t
                                                                   urrilsuch tirnc ûs the b:lluncc in thc ¡l¡nortiz.:lrion
                                                   ¡rcrccnt:ruc rcnr
                                                                                                                           Jccounr. i.Ls hcrcinilfrcr
   crc:¡ted' equlls zcro' An :¡rnoniz:r¡ion ¡rccount
                                                         slr:rll hc crcurcd to rccord thc o¡rcration or.
                                                                                                          the pror.isions of this prrugr:rph. The
   ori¡inal bal:rncc'ol's:rid rccounl sh:rll hc lhe cost
                                                           o[suirJ:rdctitioll. Inrercsr. ¿r¡ ¡hc rndusrriar ..A..
                                                                                                                  r¿tcd bond rate (¡on!:-rcrm) in
   tll'cct ¡lt thc ¡inlc o[completion ol'r:Lid ltlditicln.
                                                            sh:rll ¡lccruc on rhc hur'ncc of suid rccounr
                                                                                                              ror thc prcvious crlcndarycur (,n
   Junuury I of euch ¡c:tr' lnleresr rhrllhe pr.r:rtcc.l
                                                            fr'nr thc tJatc of corrrpletirn                to Deccmber3l ol-thc¡,eurof conrplerion
                                                                                                                                                   o[suirJ
   :rrjdition' Aftcr accrull of     sui<J   intercst' lcssce shtll   <JctJucr   frt¡ln   sai<J   rccount rn amounr equar to fhe :¡lrounr ¡o
                                                                                                                                            be r,c<Jucted.
   undcr the provisions of ¡his p:rr:r-ur.rph,
                                               fronr pcrccntu!:e rcnt.



           (e) The"costofs:ri<Ja<Jdition":lsu'secjhercinshall
                                                                                include:.rrchirectfecslorprcp:rrulionofprunsundspccirìcurions.rhe
   conslruclion conlr¡cl price for
                                   lhc construction           an<J   nruking of said addition (incrudin-r
                                                                                                          sire creveropmcnr
                                                                                                      ilnd purkine improve-
   nlÈnts'contrrctor's¡o*rformancebond'surve)'s,soiltests,pernritfees,undothercostsdirecrryrerutingrorhcconsrrucr¡on),
  shalr Ínclude lega1 fees or                                                                                                                                            and
                              finance costs not to exceed
                                                                                                                       3'Á   of the cosÈ of said addftÍon.
           (l) The"costofsai<l:rdcJition"shull
                                               bedcterminedbyrhepurryhavingsaidad<ririonnr¡rder-urnishingrheorherparty.
   rvithin sixty (60) r,s's of the comptc-tion
                                                of said adc,i¡ion, puid in'oícesi conrracts
                                                                                            or iuch orhcr documents as estubrish
   p:i),menl or oblis:trion ¡o pity                                                                                              the
                                    for the cost of srid ¡rcldition.


          (s)     upon conrplction of said adcjition
                                                      and dcternlinution of lhe co-sr
                                                                                      of said addirion, bur in.no evenr
  drys lflercompletion of said addítion'                                                                                rarer than ninery (90)
                                               the tessor¡rnd lessce shalre.\ecure
                                                                                    ¡ Le:¡.se Modifìcarion Agreemenr r*hich.shu,
  ( I ) r he cosr or said addirion, (2)                                                                                               ser f<¡nh
                                        rhe drre o[ conrprcrion of said
                                                                        adcJir




  revised ntinirtrum rlronrhl.r,rent
                                            as noted above.
      *not to          exceed 12 above Èhe                 Industrial             ,,A,, rateC
                                                                                              bond (long                          term), in effect ¿
         21' separation of uses' Lessor              reco-Qnizes lessee's custonìers'need
                                                                                                for adeguate p:rrkin-r fuciritie-s
 proximity to lhe lc¡rsed premises'
                                        ¡nd the intportancc of protecring                                                             in crose
                                                                                  .such parking faciriries n-u¡ins¡
 encroachnrent rr.hich is likcll,                                                                                   unre:rsonrhre or unduc
                                  to result from lcrn,.-lcrnì parung
                                                                        by p:rtrons or emproyces of ccrtain
 menls' Lessor fu'.herrecornizes lessce's                                                                      r),pcs of busines.s establi_sh-
                                               intcrest in not ha'inc tcn¡nts
                                                                               occup¡,ing space in close proxinrir-r,to
                                                                                                                        the le:rsecr prelnises
                                  noisc' li¡ter oro<Jor' To sarecu:¡rd
                                                                        lc.ssee's                inrere.sr in   r   cre¡rn, quier and ocJor free
 ;Ïï"::;il;:"tti'e                                                                                                                               Èrìr,iro¡¡¡..n,
                                                                                                                                                                   "n¿
il;;;;.;:;;"f"/"-ä:"ï;ï;ilï:ï;.lffiï:::shurrnot                                           .rg
                                                                                                          ¡';crmir rhe'l¡seoroper:rriono,':rn.vp,,nionorrhe
                                                                                                 rvall of Ihe leased prenri.scs
sit-tlorvn) orenlerllínnll'nt or recrcational                                                                     lora rcsl¡urirnt (fasttood or
                                              :rctir'ities such as, but n:r
                                                                            lirnited to, bou,ling alle-r,s, rhearers,
                                                                                                                      carnir.rls ororherplaccs
:'i'ii:î#J:ï'#ïåîlï; ;:: j'ìJll;; :ïï:;".u"f":;"j::::)                                                               or any exÈerior building warl
        22' RemediescumuJative' Norcnlcd'vhercinconferredu.nonorrescrved¡oressororrcsseesh:r,ercrur,ern_vq¡þs¡
remedy herein or by Ilw providcd'
                                    bul elch shall be cuntulurive
                                                                  and in addírion ro evcr),orher
hereafter cxisting :¡r law or                                                                    rcmed¡, given hereunder or
                              in equily or by .statute.                                                                     now or




                                                           Page 10        of      12


                                                                                                                                      WY Plaza00010
                   Case 2:19-cv-00143-KHR Document 25-1 Filed 08/21/20 Page 12 of 15




             23' Automatic telmination' N()lr\ilh¡itrndinu
                                                           un-vrhín-r: hr:rcin rcl rhc                 contr:¡r\,. if ¡his rcase has
                                      lc¡^e h:rr n.r ctìtìrrì¡drrr:cd                                                                 not prc'iousr.v bcen
                                  '                                   b.r' l'ive (5)          f'rrm rhe d:rrc or'rhis rcuse.
    Ï-,-Ji.:ì:l:;::l^                                                                  -vcurs                                  rhis reusc shuil rhercup'n



            24' Attorney'sfees' lflesstlr'rlcssccfileslsuit:rr¡linsahc.thcrwhichisin:lr.r,r*a.vc<lnnecre<Jrvi¡hthisre¡rsc.¡he
   unsucccsslulp.,rlv shtl¡ pu-r't. lhc prcr':rilin-l
                                                      prtrf-\'ir rc:rson:rhlc sunr tì¡raaornc-v's
   on thc commenccnìcnt of'such rction
                                                                                                  r".'*. ,*hi.-h shu, hc t,cc¡ne<J lr¡
                                                                                                                                       have:rccructJ
                                             antj sholl be enl'rlrcclbre rvherher
                                                                                         or not such action is prosccuted
                                                                                                                               lo jud-ement.


            25' Paragraph headings'              The paragraph headings of rhis
                                                                                   lecse are inserred only |or
    lintit' or describc the scope or inlenr of                                                                 rcference und in no u,ay delìne.
                                                    rhi.s rease nor lffect irs tcrms
                                                                                      und provisions.




           26'   Lease execution and          change'      It is unrjerslood and agreed that
                                                                                             unril rhis leasc is fulry execulcd
   both lessor and ùe authorize<l corporate                                                                                      and derivered by
                                                   oftìcers of lessee therc is not cnd
                                                                                         shat not be an aîreemen¡ of an-v
   prrties hcreto upon which an-v commilmcnt'                                                                                  kind bcru,een rhe
                                                       undertaking or obrigction con
                                                                                       be founded. It is furrher agreed
   full'v c¡eculed ¡rncJ <Jclivered thur it contains                                                                       thar once this rca.se i.s
                                                      the entirc a-qreemenr bcrween
                                                                                   pardes t.:.;;."0 ,n",, in
                                                                                      rhc
   do not relv upon an'\' statement' promise                                                                  execurin_!: ir, rhe panies
                                             or rePresentation not herein expressed
                                                                                     and this lease once executed
   not be modified' chansed or altered                                                                             and detivered shall
                                        in any respect except by a wriring
                                                                           executed and derivered
   this lease.                                                                                     in rhe same nrsnneï a.s required
                                                                                                                                     for




          27' Rights    of successors' All of the riehls
                                                            and obtigarions of rhe parries
                                                                                           under rhis lease shail bind
  bcnefì¡ of ¡heir rcspecrive heirs, personar                                                                          und inure lo ùe
                                              reprc.scnrarive.s,        succcssors and assigns.




 ii;ffi;j""::î:""ï:..:"ï'l,".ii:iJ...............,:".:"i::,."rty.taxesontheentÍreshop-
                                                vr-En relmbursement
 Èhe reof as herei.naf Eer                                                                                  by lessee of ."lorcron
 lessee's buiiding, the                                                                                             Èax bllls on
 alr of che land in Pha                                                                                           i.,3
 evidence from lessor,                                                                                                 ""rrt.., and
                                                                                                                  t satirr".io.y
 taxes assessed against
 Èhe Èaxes                                                                                                                Ì"tt=åå        ""1t
obrigated """n"r.a "g.,
          to pay eny pr                                                                                                 sharl not be
such taxes- rlny Èax rr                                                                                                by lessor of
comencement daÈe or terr¡inaEion                                                                                       raÈed as of the
                                 or expirati

.n"rrtii":n""'Jli;î"*'i.lj'j"u::"in     shall be a fracrion, Èhe numeraror
bc che ÈoEal bui1di.i                                      che de,-,o
                                                                           of                                                      which
                      "."o i; ,ï:r.t';':ï   :;:"t-u'  ",'o                                                                                 shall
:ini,.i::i$jr":n;.o"ilolil: :: crie.,".=;;                                     ;:ïïrï ifs:,.i:i";*lil:îiï'
;t,ï5;;;";:":':Iil:,=:::j":,::jiT":"j"uiJi;:_,?':";:";ij;il""";;;;i;;"."ïi.:,,'
 fraction for corrpucing lessee t s share
area on the leased p'"'i'us o.,J          sl:a11 horot", Pro-vided, horuro., afr"i-ai.
                                    che ¿eno¡i;";;;".;lritìrïi'ï:     t::_ ct'".'u"iiii.s rloor
,T;,T:,t"
          *n":: r of the shopping cerìrer as ouÈrined                                     floor
                                                          i" u.o*.-oi Èhe.aÈrached ÈxhibiÈ



                                                             Page 11        of   12



                                                                                                                         WY Plaza00011
              Case 2:19-cv-00143-KHR Document 25-1 Filed 08/21/20 Page 13 of 15




        29.ConrnonAre4WLesseea3reesËorcioburselessor
  :ni;'::::l:'ilrtJf,"'"ïtI             coscs incurrec by             re",o, i.,-iigr,.rng che phase r
  n.rinÈaining Èhe co:unon areas                                               f snow and Íce and ln
  capitelizable irrprovcmenr,s or                                             'wcver, che cos Ès of a¡v
  imburse lessor afcer rcceipÈ,                                               ls ' Lessee shall .o ao-

  .1.;.i::î"l"ll.ï;15".."11,.,t:;:   of cen Èhan orce e¡crr monc'.             ";:,::::: :il:,:t:n:îï,;:
 area on che leased premi.., ,,                                                shall  be che building
 i.ng erea in phase I of the                                                  hall be che ÈoÈal build-
 premises, as outlfned in bro r                                               e building on the leased
 ?-mounts payable by J-essee undr                                             es that in no event shall thc
 twentJ¡        (2Oc) per crlend¡                                             ndar year exceed the sum of
         ".nc,premiscs
 the leased                                                                   of the building area on
                       for r¡e fj
                                                                               se te rm; Èr.ren ty_ f ive
                                                                               uilding erea on Ehe
                                                                               te:rD; Chirty cents
                                                                               g areá on the leased
                                                                               irry_ five cenEs (35C)
                                                                                 on rhe leased premises
        During anl,optioa period, ,,
 hereof' common trea moincenancc       "1.:fcisc<I by lessce pursurnE Eo peragraph l6
                                      cciring,
            force and erfccE.                    ,, É.a"inal¡ove provided, shall be
 ::;;:;:                      ".,J-i"ssee,s    srrare sh¡rr r¡e defined as hereinaboveof               no




                                                          CITY VIEW PARTNERS'
                                                          (a Ilyomlng
                                                                                         P)

                                                            I ^')))
                                                              ts                     Partnér
                                                      By
                                                            Its                      Partner
                                                                      (Lessor)
                                                                        !
                                                      SAFEIüAY STORES,
                                                        (a Maryland c or Pora             oä)'
                                                      By
(Corporate Seal)                                            Its                     nt
                                                      B
                                                            Its Assistant S ecretary
                                                                      (Les se e )




                                      Pcg,e   12 or   12




                                                                                              WY Plaza00012
                   Case 2:19-cv-00143-KHR Document 25-1 Filed 08/21/20 Page 14 of 15




STATE OF
                                                           ss.
COUNTY OF


on this ;.                     d ay of                  , 1980, before me, th e undersigned,
a Notary Pu J-C in and ors                           nty and State, personal ly appeared
 ( l?l ('/)<.c'..,./.)'¿., );) /?          and                                     known to me
to be                                  -/-     T/ t'     j)t'-rt¡.- r-.-   ,o .
                                                                                    general partners
                                                                                                                   I

of the partners h p tha exec te                      ew           N INS rurnent and acknowledged
to me that such partner ship executed the same-
                                                  t

My    notarial commission expires ,                                       1'.,7,N I
WITNESS my                 hand and official_                    seal..

                                                                                  I
                                                                                      4.':¡i,:                 /       i,--/
(Notaria1 SeaI)                                                                                         ,/.'

     SU¿cllÍ,lE Si:il¡llEn   - ÌlJtart   Prbl¡c                       NOTÀRY PriS\ IC            in and for the State of
          of
     Counly                        Sl¡le ol
                                                                            ì                        , u¡ith principal office
       Albany                      lïyoming
                                                                          nth e county       o        ,1't!..Êr:¿         i
   My Comrnlssicn erpkes Feb. 3,          l98l




STATE OF CATIFORNIA
                                                      cq
COI]IflIY OF AI,AI'EÐA'

        t.i5gií"t                 1;rstir¡nent
S"                                                                                                                             ,
as Ass   anç   ce
               a
                    eg
Aeslstant Secretary, of
duly organlzed and exist
State of             M,aryl-and.

W nota¡'l-aL commlsslon expires:                                              - l.larch 13, 1983
I{IÐILSS my ha¡d and off1c1a1 seal.



(Ndtarral. seal)
                                                                             NE R. COLLTNS
                             OFFiCIÀL SEÂL                          NOTARY PI]BIIC 1n and for the State of
                        MARLENE          È   COLLINS                Callfornla, ï¡lth pr1nc1pal offlce ln
                      NOI^RY PUELIC , CALI¡ORI.IIA
                            COUNTY or ALAMEoA
                                                                    the County of Alameda.
                   ll¡ tr::,rrtttlol Ir¡irrr llrrc!r18. liB3

Colorado Acknovrledgnen
                                                                                                               WY Plaza00013
Case 2:19-cv-00143-KHR Document 25-1 Filed 08/21/20 Page 15 of 15




                           LEGAL DESCRIPTION

      Lot 4, Block l-, Gateway Subdivision, County of Albany,
      State of l,Jyomirg, according to ifr" recorded plat
                                                          thereof.




                            EXHIBIT   IIATI




                                                        WY Plaza00014
